Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 1/18/2022. Applicant amended claim 1, cancelled claim 4; claims 1 – 3, 5 – 10 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Document DE 10 2011 053 033 A1.
Regarding claim 1, the German Patent document discloses an actuator for a hydraulic stroke or pressure control valve for a motor vehicle, the actuator comprising a magnetizable actuator housing that envelops a magnet coil (14), a pole group arranged in a receiving opening of the actuator housing, wherein the pole group includes a pole core (21) and a pole tube (7), wherein an axially movable armature (22) is arranged in an inner cavity of the pole group, wherein the armature is configured to 
Regarding claim 2, the German Patent document discloses the armature (22) includes a pass-through opening (25) that is configured coaxial with the pin (27) and extends through an entirety of the armature, and 3 wherein the pass-through opening has a pass though opening diameter that is smaller than a first outer diameter of the pin (27).  
Regarding claim 3, the German Patent document discloses the pin includes a first outer diameter (pf 32) at an end oriented towards the armature, and wherein the first outer diameter is greater than a second outer diameter (95) of the pin which is configured in a portion of a bearing of the pin.  
Regarding claim 5, the German Patent document discloses a damping element [para. 8] is configured by the at least one recess (90) of the pin together with the pass-through opening (25) of the armature (22). Examiner maintains though the reference explicitly recites the throttle opening 28 providing the damping, recesses 90 also being a through opening will necessarily provide hydraulic damping. 
Regarding claim 6, the German Patent document discloses  the at least one recess (90) includes at least two recesses, and wherein the at least two recesses are evenly spaced in the circumferential direction.  
Regarding claim 7, the at least one recess (90) disclosed by the German Patent does not cover more than 180° as shown in figure 10.
Regarding claim 8 the German Patent document discloses the anti-stick function is provided by a disc shaped non-magnetic anti-stick element [para. 7].  
Regarding claim 9, the German Patent document discloses the anti-stick element is configured as the first outer diameter (93) of the pin.  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753